Earl Warren: Number 54, The White Motor Company, appellant versus United States. Mr. Gesell.
Gerhard A. Gesell: Thank Your Honor. This is a Sherman Act case that is here Your Honor please from the District Court for the Northern district of Ohio on summary judgment. The case involves the White Motor Company, the only defendant. The government attacked, in this case, White's own procedures for distributing the trucks it makes in competition with other truck manufacturers. The court granted summary judgment in two respects that are here pertinent. It held that it was unreasonable per se for the White Motor Company to specify exclusive territories for its dealers and distributors. It held that it was unreasonable per se for the White Motor Company to specify that its dealers could only resell to indicated outlets or only resell indicated classifications of customers. It held that all facts going to the issue of reasonableness were irrelevant and immaterial. It held that although Counsel for White urged below that the elimination of these dealerships would result in loss of dealers, loss of distributors, diminution of competition, ineffectiveness of competition, but that was immaterial. This is then, if Your Honors please, a test case concerned with whether or not a traditional, well established, long continuing trade practice, not only at White which has been engaged in this activity for over 50 years, but many other industries in many areas of the country is illegal per se and we are here simply on this proposition. We want to have a chance for a day in court. We want to have a chance to show on the facts of this industry that this type of exclusive territorial dealership arrangement is lawful and proper, is reasonable, is reasonably ancillary to our purpose, our purpose being to compete and to compete effectively with the larger concerns engaged in this truck business. I want to emphasize that we are concerned only with competition between White dealers. The White dealers are free to charge the price they will and they are free to compete in their territories and urged to compete in their territories as vigorously as possible. I would like for a moment to indicate to the court the enormous scope of the rule that is here urged by the government for the first time as far as I can determine in this Court and for the first time in many, many years of the history under this statute. This type of arrangement will be unreasonable per se if the government prevails, whether a big company uses it, whether a little company uses it. Whether a company uses exclusive dealerships to get into an existing business and compete or whether it is already in the business as an established company. It will apply whether the dealer contract is for three months, six months, 25 years it makes no difference. It will apply whatever the size of the territory. And it will apply in the face of factual assertions that if it is eliminated then the company employing it is going to lose business, is going to lose dealers, and is going to lose its competitive effectiveness in the market. There has never been a more inclusive rule suggested in this court in the Sherman Act deals to my knowledge. I tried to see how could I bring this to the Court's attention in a way that would dramatize what this rule involves and I took at look at the Wall Street Journal in the last couple of days, as we were getting ready for this argument. And you will read in their classified ads, time after time people advertise exclusive distributorships whether it be for steam baths, whether it would be for gas, whether it be for motorboats, whether it be for what you will. This is an established, customary method of doing business that this District Judge in Ohio with no proof in this record other than the contract, no proof whatsoever other than the formal provisions of the contract held per se illegal. Authorities on marketing have urged this is a method of distribution. The Department of Commerce has urged it in its publication to fund the small businessmen who come to seek advice as to how should they establish a successful method of distribution. The Small Business Administration has urged it in its publications to small businessmen who seek its advice. The Federal Trading Commission which has had this problem before it, time and time again has refused to say, but it is per se illegal. And yet the government here urges a rule of law which is more absolute and more all pervasive then is the requirements contracts, with Campbell Electric case as to tie-in contracts, witnessed the recent decision of this Court. This is an absolute all inclusive, immutable proposal that no one can distribute their goods to dealers and specify that the dealers' sales shall be confined to a particular area or territory.
Arthur J. Goldberg: [Inaudible]
Gerhard A. Gesell: That is right it has to do with the territory that the dealer may conflict. We are not concerned with what is called an exclusive dealership. We are concerned with a dealer, Mr. Justice Goldberg, who is limited as to the territory in which he may sell. Now, may I now turn to a reference to the decisions? There are no decisions in this Court, in any way, shape or form, holding that this type of arrangement is unlawful. This is a matter of first impression in this Court. But the history of the development of the Sherman Act and the history of the development of a law of restrain at common law is all in favor of this type of restriction. I refer of course to the ancillary restrain doctrine enunciated by Judge Taft in the Addison case, repeatedly referred to in the law review articles and decisions of this Court on Standard Oil on and by the Federal Trade Commission in its decisions since that time. A simple ancillary restraint doctrine which says, that where the purpose is lawful it is appropriate for the seller of goods to attach restrains reasonably ancillary to the accomplishment of his lawful purpose, where the effects do not unreasonably restrict competition. This is what the restatement says, is the law. This is what has been said to be the law at common law and said to be the law until this particular case. We have decisions in our brief I won't go through them, you will see them, where cement is sold on restriction that it will only be resold or sold in Texas. We have cases where dealers have been sold and have been sustained on condition they will only sell outside of the United States. This type of limitation or restriction was recognized even in cases like Associated Press and Board of Trade by this court and there is -- it has never been challenged until today. Now, what does the government, what does the government say, and I would like to deal with each of the government's arguments because the government has no case. The government offers no decision here to support its position. The government presents ad hominem arguments, which it would like to have considered by the Court. It says first, that there are no business justifications for this arrangement. It says second, surprisingly enough, like what's all are talking about, the restrains could be accomplished in another way. And finally they say, why should we not have a per se rule. It'll make things a great deal easier for us prosecutors, because all we'll have to do is throw these contracts into court against judgment, we don't have to go through the time-honored process of trial and the time-honored process of determining, case-by-case, industry-by-industry, fact-by-fact whether a particular arrangements benefits trade and commerce furthers the objectives of the Act or does the contrary. No business justification may say you could do it another way they say and they also urged all prosecutors, let's get an easy rule so we don't have too much time and trouble in court. Now let me first talk about the business justification, and they are substantial. The White Motor Car Company competes with General Motors, Ford, Chrysler, International Harvester, and concerns of that magnitude. They are growing in their power and in their influence in this industry. The White Motor Company for 50 years has had this type of system because it has found that it is way for it to get small businessmen to act in various communities as its dealer. Now what does the dealership involve, not only the sale of trucks, but the very important factor of servicing, many of these trucks operating as Your Honors are aware of across state lines and this system of dealership is essential to the development of adequate service facilities in various areas of the country, and it is essential to the encouragement of men to enter into this type of business. The statistics in the record show that the average sales of a dealer are around about $250,000, I'm advised that the average investment is around the $150,000. We're concerned with...
Arthur J. Goldberg: [Inaudible]
Gerhard A. Gesell: That is not in the record, Your Honor, the White sales are in the record.
Arthur J. Goldberg: 250 million?
Gerhard A. Gesell: There are around 200 million, around 200 million and there is a schedule that Your Honors will find at page 93 of the record, which shows a breakdown of those sales by various classifications of customers. But again those are questions of fact Mr. Justice Goldberg, which have to be explored. How effective are these big companies against White? Are they encroaching on its dealerships or aren't they encroaching on it? We don't know, we don't know any of those facts. We've got this absolute per se rule. Now these dealers moreover, if Your Honors please, have as one of their functions the development of appropriate types of truck for the users need. White trucks are custom made. The trucks are engineered for the requirements of the particular user. To get people who are willing to make the investment in service facilities, the investment in showrooms, the training of the personnel, to undertake this type of operations, White contents it must give them territorially limited dealerships.
Speaker: Are these distributors all independent kind of businessmen?
Gerhard A. Gesell: They are independent businessmen Mr. Justice Harlan, as far as the record shows. There is no evidence to the contrary. I don't believe there is any question about that.
Earl Warren: Did I understand you to say that your competitors did or did not use a similar program?
Gerhard A. Gesell: We don't know.
Earl Warren: Well you don't know.
Gerhard A. Gesell: Mr. Chief Justice there isn't a question you could ask, but if I don't give you the answer we don't know. We don't know how many of them have territorial distributorships and how many don't. We don't know how many of them sell directly through their company organizations and how many sell through dealers and distributors limited or not limited. We don't even know to what extent a Ford or Chevrolet dealer has both trucks and the added advantage of all its private cars in its dealership. All of those questions, which I submit would be appropriate and pertinent in connection with the presentation of the evidence in this kind of case, are barred by this absolute rule that is urged by the government.
Earl Warren: Well, the only reason I ask this is because I thought you said it was such a common practice in business to have this kind of a contract that's --
Gerhard A. Gesell: Yes it is.
Earl Warren: I just wondered if it was common practice in your own industry as well as others?
Gerhard A. Gesell: I do not know when this industry, I have an impression that territorial dealerships were abandoned by General Motors and Ford. There is some testimony in congressional hearings for that effect. There is also a case I've seen where recently Judge Foreman held that arrangements of these kinds were not per se unreasonable in dealing with Volkswagen, not a direct competitor, but an automotive manufacturer. But the precise facts are not clear. My statement to the court was that many industries utilized this method of distribution.
Arthur J. Goldberg: [Inaudible]
Gerhard A. Gesell: It is certainly clear that the major ones have, I'm not as clear as to all of them. I'm not sure what the situation is to Mac, International Harvester and some of them are.
Arthur J. Goldberg: [Inaudible]
Gerhard A. Gesell: I understand that General Motors and Ford as I said and I believe Chrysler do not use these at least in passenger cars, which is what they were testifying about. I don't know what they do in trucks.
Potter Stewart: That testimony had to deal with automobiles rather than trucks.
Gerhard A. Gesell: Yeah, it had to do with passenger cars --
Potter Stewart: Yes, yes.
Gerhard A. Gesell: -- Mr. Justice Stewart and I don't know the precise situation. I understand that at the present time Ford is experimenting with different methods of distribution that was used in the past. All of these questions, however, the lower court tells this Court are important to ask or immaterial, should not be considered, or outside the preview the case.
Arthur J. Goldberg: [Inaudible]
Gerhard A. Gesell: I was not in the lower court Mr. Justice Goldberg. Counsel for the White Company filed no affidavit. He made however a statement in his brief of the facts he attempted and contemplated proving and the court in its opinion dealt with those facts as though they have been affidavited. You'll see at page 62 and 63 of the record, a discussion of some of those facts that some setout by the district court at 63, following which he says, “such considerations have no materiality to the issues presented before the court.” So the matter was treated as though these were on affidavit and there is no claim made by the government to the contrary. Now, I would like next turn to a suggestion that the government offers and I really believe this gives the case away, the government's case away. I consider it quite important to the general position here. The government urges in its plea at pages 25 and 26 that we can do this in another way. That we can accomplish these restraints just as readily some other way and that therefore we're doing it the wrong way, in effect. The Solicitor General says that if he were running a truck company this is the way he'd like to do it. He suggests the primary responsibility notion that is to say that we would require the dealer to spend a certain percentage of his time in the territory, a certain percentage of his money, a certain percentage of his personnel and that we would establish a broad steam of requirement, and believe it or not, utilize the Colgate case if any dealer didn't measure up. In other words, the government says, we can blunt competition. We should try to blunt competition. They recognize value in this as a distribution matter, but they say to do it by contract is wrong, that we must to do it by these other devices. Now in the first place, the government opposed any primary responsibility doctrine of this kind in the lower court and though we saw it we didn't get it from the District Judge, but putting that aside, I suggest to Your Honors that it's most conceptual and legalistic to suggest that we can accomplish this one way and not another. Can we require the dealer under their theory to spend 50% of his time, 75%, 90%, 99%, we don't know what percentage of money can we require him to devote. All of these matters, the government says can be looked at in terms of reasonableness and I say, that is a conceptual approach. And if it is true as they suggest that some procedure for encouraging dealers to take territorial franchises is appropriate, what is there to say that in this industry under the competitive circumstances presented by this industry, this contract plan is not a desirable as any other. And I want to say that I find it rather difficult, having argued Parke-Davis in this Court, to hear the suggestion that by various interaural methods we can cancel dealers, if they don't do what we want them to do in an assigned territory. The only alternative here that White can see is that, if these dealers cannot be supported by these contracts it must itself go into the direct business of selling even more than it does today. It sells roughly 50% directly itself and what will that do? That will simply result in many dealers losing their jobs, losing their investment, losing their livelihood and I say to what social purpose, for what economic reason, purely a conceptual position at best because on this record there is no justification for the government's position. Now if I am may, I would like to turn briefly to another aspect of the case and that is the claim, that this will save time, that this per se rule will really make it a great deal easier to try these cases. I find that a difficult argument to me except by saying that I understood and still understand that before some rules not found in any statute is imposed, that a man should have a chance for his day in Court and a chance to show, that his conduct is consistent with the purposes of this broad ambivalent statute. The idea that we are to suddenly say that every dealer who has one of these contracts throughout the United States whether it is White or somewhere else is engaged in both criminal conduct and conduct which is illegal and that the basis of which his business is founded is to be destroyed seems to meet the far more important a concept than the notion that some days can be saved of court time. These economic issues do not necessarily require the large amount of time that the government now suggests. And it seems to me a very strange argument that the government makes here when it says that although we are entitled to summary judgment, we are able to argue that there is no business justification for this arrangement, that although we are entitled to summary judgment we are able to argue, White could do it better some other way. And although we've never tried the case we're able to argue, we can do it much less time if we do it this way. You were asked without any experience in this Court on prior cases to promulgate in effect a new statute, which simply and clearly says, that no dealer maybe required by contract from the seller, vertically, ancillary to the sale of his product to limit his sales to a specified carrier. Now the other restrictions that we are concerned with here are of a very different character, but again the position of the government is the most novel. As I have told you, White works closely with the dealer in the development of types of trucks, custom built, to meet the needs of particular users and it is therefore quite natural that White has contracted with its dealers that he's not to sell those trucks for resale except to authorized outlets. It is very anxious to preserve its good name, the product, integrity and it is very anxious that it does not lose business by putting its trucks in hands of people, who will misengineer them to the needs of a particular consumer. Now that type of restriction again reasonably ancillary to the sale of the trucks is prevalent throughout American business. It is stricken here by the same broad order of the Court to instruct the territorial arrangements as you will see from the form of the injunction, which appears on page 7 of our brief. We have cited a considerable series of cases showing that arrangements of this kind and comparable arrangements ancillary to the sale of products will be found have been upheld by other decisions. It seems to me also patently reasonable on its face to say that it is appropriate and proper for a manufacturer of a complex article like a truck to have the right and opportunity to see that it reaches the ultimate users in a form best suited to the need of that particular user and that is what's the main restriction on this phase of the case is concerned with. There is also a limitation against dealers selling to the government without permission of White and the record shows that commission has never been withheld. That restriction seems to me to be hardly one under that set of fact that could held to be unreasonable per se particularly when, as the government, I think itself concedes and certainly as the cases show, the seller of goods may agree with his dealer that he will not compete with his dealer at all, a rather common aspect of merchandizing.
Potter Stewart: Where and how Mr. Gesell does the record that that permission has never been withheld, except for this summary judgment?
Gerhard A. Gesell: There were answers to interrogatories Mr. Justice Stewart, and at page 13 you will see the answer at, the answer to interrogatories served by the government, which states that, that permission was not refused.
Hugo L. Black: So this is not what --
Gerhard A. Gesell: That permission was not refused, page 13 of the writ. Now, in brief then my position is simply this. We want White to have a chance and have a trial. We want an opportunity to show what we told the District Court we could show that our livelihood in this business depends upon this arrangement, that we can do a better job against the big fellows with this arrangements, and that if it is stricken down its effect will be no way to put many of our dealers out of business, but it will hamper our own competitive energies.
Earl Warren: Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. In the beginning I think it is well to recall the facts of this case. We are not dealing here with exclusive distributorships kind of arrangements which Mr. Gerhard referred is so common in American business. An exclusive distributorship is generally used to describe an arrangement whereby a company indicates that it will give A, the exclusive right to locate his office for selling goods in New York. B, the right to locate at Philadelphia, C, in Baltimore, and A, B and C are free to make sales of wherever and to whomever they can. That is not the kind of arrangement that is involved here, and the position of the government is very different with respect to those two arrangements. The findings of the District Court in this case and its there undisputed, show that White entered into contracts with its distributors and dealers and direct dealers, I should use the term interchangeably, I think there is no significance in this particular contract, has entered into these contracts the distributors and dealers, forming a combination to eliminate all competition in the sale of White truck. Specifically each dealer or distributor contracted with White not to sell a White truck to a firm having its place of business outside his exclusive territory. So there could be no competition among the distributors and dealers. Second, they were required to promise not to sell White trucks to certain classes of customers, including the State and Federal government. Third, they had to promise not to sell white trucks to any person for resale without White's approval, and finally they were required to promise to observe on the resale of parts inside the trucks, prices set by White. These were the contracts that were before District Court. We submit that the inclusion of any one of these four promises in the distributor's contract and a fortiori the inclusion of all four, violates the Sherman Act without the necessity of any further proof and therefore the motion for summary judgment was properly granted.
Potter Stewart: Now, they forced the term, the price fixing is out of the case apparently, isn't it?
Archibald Cox: Well, out of the case in the sense that being, there wasn't any appeal taken from it and the essential part is the agreement that was held illegal.
Potter Stewart: Well, I thought it was being out of the case in as much as the counsel for the appellant concedes that the inclusion of that back there in the contract did violate it.
Archibald Cox: Well it does -- it wasn't and I don't lay any -- I don't want to lay any great stress on this. Indeed I was just about to go on in saying that we just do it and that the important aspect of the case is the allocation of exclusive sales territory to each distributor and we do argue that and that alone would be illegal so, that I don't lay any great stress on this. It was part of the original contract you know that -- about that. The important aspect is the allocation of exclusive sales territory to each distributor with the result the distributors are forced to promise not to compete with each other in the sale of White trucks and that's the part of the case on which I should concentrate my oral argument, and show that the District Court was correct in holding that a manufacturer's contracts allocating these exclusive sales territories among these distributors are illegal per se. I should also like in the beginning to outline the argument so that the Court might see its direction before we begin to discuss the problem in more detail. Our major and indeed undisputed premise is that there exists a critically important classification under the Sherman Act, holding the contracts which in terms restrain competitions without any significant business justification other than such as alleged to flow from the restrain of competition are illegal per se. The point was most comprehensively stated by the Court by Mr. Justice Black in the Northern Pacific Railway case. There are certain agreements or practices he said, which because of their pernicious effect on competition, and lack of any redeeming virtue are conclusively presumed to be unreasonable, and therefore illegal without elaborate inquiry as to the precise harm they have caused, or the business excuse for their use. And, he then went on in the course of the opinion to list of number of illustrations of the kinds of contracts that are illegal per se. Price fixing, resale price fixing, group boycotts, tie-in clauses, and particularly the vision of the markets, among potential or actual competitors. Now for example, a series of agreements between White's dealers promising that each might have an exclusive territory in which to sell the White truck would be illegal per se. And the only question here is whether you will circumvent that rule by making the promise to the manufacturer instead of to each other. Our minor premise which is of course disputed is that White's contracts eliminating all competition in the sale of White truck by dividing markets among its dealers belong in the same category of per se violations that I have just mentioned. The basic reasons for the per se rule I shall show are equally applicable to the present contracts, and the theoretical distinction or perhaps I should say formal distinction between horizontal agreements allocating territory, which are concessively illegal per se and the vertical arrangements here involved is however good in theory, when which we think is utterly impractical. After discussing those points, I shall turn to the appellant's contention that the distributors' promises not to compete are ancillary covenants and therefore permissible if reasonable. Our answer is that the both principle and the authority show that those restraints are plainly not ancillary both under this Court's decision and under the classic common-law doctrine. Then towards the end of my argument, I want to discuss the authorities both primary and secondary. Now we are accused of standing and are seeking to run a grand state by torrents of authority and in oral argument if I want to go Mr. Gesell, that this was the first time in illegal history that the government had made such a contention. Upon examination I think the Court will find that the contract is not anything of its kind that if they distinguishable trickle with a handful of cases on this point which favor them as that as much as they do us. And as far as illegal history goes, the first time our position was taken was by Judge Julian Mack in a charge to a jury in 1915 and 1916, that since 1949 the Department of Justice has regularly advocated this position and has succeed in a large number of industries, did I think I could say almost as regularly succeeded in getting consent decrees acquiescing in our view. So, we think there is nothing very startling or shocking or novel about the position we advocate here. Since it is conceded that there is this large class of contracts and combinations in restraint of trade including horizontal allocations of territory that are illegal without further inquiry, we may turn it once to the question whether the vertical allocations of exclusive sales territory fall in the same per se category. The common characteristics of the contracts that have been held illegal per se seem to me to be two. First, that they directly and in most cases in terms, restrain competition. Second, they have little or no business justification, save the benefits that are alleged to flow from the restriction of competition. In other words, I'm drawing a distinction between a transaction of such a merger or a requirements contract, which may serve business purposes, but which cannot be consummated without also eliminating a certain amount of competition. Then there is some occasion to balance the business justification, and economic advantage is served by the combination, against the loss in the competition, but in the classification where the restrains are held illegal per se, those have been -- where the argument in a attempt to justification of was that its a bad thing to have competition here, there will be economic purposes served by eliminating competition and that is a line of argument that this Court has regularly refused to hear.
Arthur J. Goldberg: General [Inaudible]
Archibald Cox: Well, I think the answer to that is two-fold. Let me answer first by putting a slightly different case, but one which seems to be the same principle. Let us suppose that this manufacturer has concluded that the [Inaudible] that the only way that he could break into the industry was by entering into contracts with distributors fixing the resale prices and that otherwise no distributor would want to deal with his car. I take it that under the Dr. Miles case and the accepted line of authorities in this Court that that proof would be excluded. The only possibility and the first half of my answer is that it seems to us that these contracts are exactly like the resale pricing fixing contracts. Now it is possible I think that the resale price case and if so maybe this case should be made an exception for something like the failing company doctrine that we've had in the merger cases, that is to say if it's a brand new company and the evidence is that it wouldn't otherwise be there at all, because it hasn't been able to enter the market or its reached the point where it is about to fail then I would concede there was at least an argument to be made. I don't want to concede that we wouldn't invoke the doctrine then. I don't think we have to face quite that question in this case, because whatever was said in the briefs of White's attorneys in district court, they did not deny that White was in business and they did not contend that it was on the verge of failing. So that I think that here really the question Mr. Justice Goldberg is this, the argument would then -- the argument then and I shall develop it a little later, comes down to the proposition, well we offered proof that one form of competition inter-brand competition is better than intra-brand competition. And as to that we say, that that is not an enquiry that it is open to the courts to make. The Sherman Act said, you shall not enter into contract in restraint of trade and that means you share the other end of contract not to compete with each other.
Potter Stewart: Well, couldn't precisely the same argument be made with respect for example, to a merger, if you're going to stick to the literal words of the statue, you read out the great many decisions of this Court?
Archibald Cox: I think the difference is this. In a merger, let me compress, let me put two cases and I think the decisions this Court make this clear. Suppose we have two companies that are selling incandescent light bulbs, a new machine is invented for making bulbs, it happened quite of a century to ago now, which it was usable only if you had a certain volume of production and these two companies neither of them alone can afford to invest in one of these machines although it would greatly reduce the cost of production. So they merge in order to buy the Corning bulb machine and there is of course an elimination of competition between them. There, there is an occasion, if you are going to have the normal business transaction of a merger to achieve the business purpose of taking advantage of this new machine, you must have some elimination of competition between them. I would contrast with that --
Potter Stewart: Unless you've given a rather special kind of a case, certainly there are other types of mergers where you --
Archibald Cox: I take it that.--
Potter Stewart: -- in which at least the parties are not put on a case (Voice Overlap) --
Archibald Cox: I take it that nearly all such mergers, all mergers in which the parties invoke some business justification, some business motivation other than the desire to eliminate competition.
Potter Stewart: Well, might not the justification be, which at least they might not be entitled to be heard rather than have summary judgment go against them that in order to compete against say the big three, these two little fellows had to merge and eliminate competition between them in order to compete against big three in some industries in volume. Wouldn't that be almost exactly the same kind of evidence of such --
Archibald Cox: I don't think -- it seems to be not. It seems to me that this is far more analogous to the case like the Socony-Vacuum Oil case or the Fashion Originators' Guild case. In the Socony-Vacuum case you will recall, that it was argued that the price fixing agreement was that there should be an opportunity to prove that stabilizing prices was good for the industry, it was good for the economy, that indeed it was in accord with the government's policy under the NRA. And this Court held that no showing of so called competitive abuses or evils that those agreements were designed to stimulate or alleviate maybe interposed as a defense. And again in the Fashion Originators' Guild case, there the Guild argued that it was entitled to introduce evidence in support of its contention, that its practices were reasonable and necessary to “to protect the manufacturer, laborer, retailer, and consumer against the evils of competition from style piracy and had in fact benefitted all four”. And this Court held that the Federal Trade Commission had properly excluded that testimony saying that it was legally irrelevant. The reason was that these benefits were alleged to flow from the elimination of competition, whereas the Sherman Act I suggest says that competition shall not be eliminated just for the sake of eliminating competition and other things that follow. The Per Se doctrine is bottomed on the principle that the policy that Congress embodied in the statue it is not to be reversed on the ground that Congress was wrong in requiring competition in this institute. It may have stated it's so broadly as to cover contracts which had two purposes, one a normal business preference, the other to eliminate competition and thereby achieve certain benefits. But in the second sort of case, the Court certainly, Standard Sanitary case, allowed its own measure of right and wrong of what it permits or prohibits and the judgment of the courts cannot be setup against it and in a supposed accommodation of it's policy with the good intention of the parties and it may be of some good results.
Earl Warren: We'll recess now.